UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 99-1145



JEFFREY W. HAYES,

                                               Plaintiff - Appellant,

          versus


KENNETH S.    APFEL,   COMMISSIONER   OF   SOCIAL
SECURITY,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Charleston. Charles H. Haden II, Chief
District Judge. (CA-98-27-2)


Submitted:   June 15, 1999                  Decided:   August 17, 1999


Before MICHAEL and MOTZ, Circuit Judges, and HALL,* Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Roger D. Forman, FORMAN & CRANE, L.C., Charleston, West Virginia,
for Appellant. James A. Winn, Chief Counsel, Patricia M. Smith,



     *
       Senior Judge Hall was assigned to the panel for this case
but died prior to the time the decision was filed. The decision is
filed by a quorum of the panel. 28 U.S.C. § 46(d).
Deputy Chief Counsel, Nicole Appalucci, Assistant Regional Counsel,
Office of the General Counsel, SOCIAL SECURITY ADMINISTRATION,
Philadelphia, Pennsylvania; Rebecca A. Betts, United States
Attorney, Kelly R. Curry, Assistant United States Attorney,
Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Jeffrey W. Hayes appeals from the district court’s order

adopting the report and recommendation of a magistrate judge and

granting summary judgment to the Commissioner in his action for

social security disability benefits.       The Commissioner’s deter-

mination that a significant number of jobs exists in the national

economy that Hayes could perform is supported by substantial

evidence. See 42 U.S.C.A. § 423(d)(2)(A) (West 1994 & Supp. 1999);

Smith v. Schweiker, 795 F.2d 343, 345 (4th Cir. 1986); McLain v.

Schweiker, 715 F.2d 866, 869 (4th Cir. 1983).

     Because   substantial   evidence   supports   the   Commissioner’s

decision, we affirm the district court’s order.      We dispense with

oral argument because the facts and legal contentions are adequate-

ly set forth in the materials before the court and argument would

not aid the decisional process.



                                                               AFFIRMED



                                  2